Citation Nr: 0713985	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for muscular ligamentous strain of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1984 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal, as set forth on the title page, as a claim for a 
higher evaluation of an original award.

As a preliminary matter, the Board observes that the veteran 
initially appealed four decisions by the RO:  (1) evaluation 
of service-connected sleep apnea and insomnia, (2) evaluation 
of service-connected amnestic disorder, (3) evaluation of 
service-connected allergic rhinitis, and (4) evaluation of 
service-connected muscular ligamentous strain of the 
lumbosacral spine.  The Board notes that the veteran withdrew 
his disagreement with the first two of these, and did not 
perfect an appeal of the third at the time of submission of 
his VA Form 9, Appeal to Board of Veterans' Appeals, which 
was received in May 2005.  As a consequence, the only issue 
before the Board, as set forth on the title page, is the 
fourth issue, evaluation of service-connected muscular 
ligamentous strain of the lumbosacral spine.  


REMAND

The record shows that the veteran has continued to injure or 
aggravate his back disability since leaving active duty.  In 
May 2005 he submitted evidence that he had re-injured his 
back at least four times since retiring from the Air Force, 
and provided relevant evidence of treatment.  The veteran was 
re-examined by an orthopedist in April 2005.  A July 2005 
rating decision increased his rating from non-compensable to 
10 percent, effective from the date service connection was 
awarded.  In a July 2006 Statement in Support of Claim, the 
veteran contended his back disability had become worse, and 
that his ongoing "bouts of my back going out due to 
movements (range of motion limitations)," warrant re-
evaluation of his service-connected back disability.  He 
notified the RO in September 2006, after the appeal had been 
certified to the Board, that he had injured his back yet 
again, in August 2006, due to lifting luggage from the trunk 
of a car.  

Because the veteran has claimed that his disability has 
worsened, the Board must remand in order to determine the 
current level of lumbosacral spine disability.  Snuffer v. 
Gober, 10 Vet. App 400, 403 (1997) (another examination 
necessary where appellant complained disability had 
increased); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also notes that the veteran submitted a change of 
address to the RO in September 2006.  The agency of original 
jurisdiction (AOJ) should ensure that the veteran's correct 
address is used and control of his file should be transferred 
to the appropriate RO.  (A statement from the veteran 
received in September 2006 shows that he would be relocating 
to Georgia.)

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must verify the veteran's 
current address and ensure its entry in 
the appropriate VA electronic data 
base(s).  

2.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, is completed.  
Specifically, the Board notes that the 
veteran has not been apprised of the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  

If, as it appears, the veteran has moved 
from Nebraska, he should be asked if he 
wishes to appoint a new representative.

3.  The AOJ should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
current level of disability attributable 
to the veteran's service-connected 
muscular ligamentous strain of the 
lumbosacral spine.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
All functional losses, including pain, 
weakness, etc. due to service-connected 
disability should be equated to loss of 
motion stated in degrees beyond the loss 
of motion clinically shown.

In addition to determining the degree of 
disability, if possible, the examiner 
should provide an opinion as to whether 
the veteran's current lumbosacral spine 
symptoms are:
 
- a progression of the service-
connected back disability noted in 
the veteran's service medical 
records (SMRs) and diagnosed by 
previous VA examinations; 

- a result of the normal aging 
processes; or

- related to another etiology.  
Specifically, if possible, provide 
an opinion as to whether or not the 
veteran's several post-service back 
injuries are an expected consequence 
of his service-connected disability, 
or were a consequence of events 
unrelated to his service-connected 
back disability.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions if possible.  If 
the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).)  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

